Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 2, 5, 6, 17, 28, and 29 have been amended. Claims 4, 12, 21, 23, 27, 30, and 31 have been canceled. Claims 1-3, 5-11, 13-20, 22, 24-26, 28, and 29 are pending.

Response to Arguments
Applicant’s arguments, see pg. 9, filed 05/02/2022, with respect to the 35 U.S.C. 112(b) rejection have been fully considered and are persuasive. The 35 U.S.C. 112(b) rejection has been withdrawn. 
Applicant’s arguments with respect to claim(s) 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schulz (2015/0178698) in view of “Travel basics: mobile check-in (having your boarding pass on your smartphone)” (Perez, 2014) further in view of Ziat (2016/0358172) further in view of Heikkila (2017/0064515).

Claim 1: Schulz discloses: An electronic mobile communication terminal device for accompanying a user of the device while travelling in at least one geographic region of a number of different geographical regions, served locally by a transport provider offering passenger transport, said terminal device comprising: (Schulz ¶0019 disclosing a user device that may be implemented as a smartphone, ¶0014 disclosing a user being served by a service provider and paying for transportation; the transportation authority may verify the user’s identity from a user account or the service provider server(s); ¶0069 and Fig. 3B disclosing the user traveling to different zones (regions))
a wireless data transfer interface to transmit and receive data; (Schulz ¶0011 disclosing wireless beacons to connected to a networked device and including network functionality to communicate with the servers; the beacons enable the user to complete payment for transportation services through the user device)
a memory; (Schulz ¶0080 disclosing a system memory component)
and a processor, configured: (Schulz ¶0018 disclosing the user device, service provider server, and payment provider server including one or more processors and other components for executing instructions such as program code and/or data store on one or more computer readable mediums to implement the various applications and data)

Regarding the following limitation:
to cause the terminal device to i) receive and store a plurality of digital tokens containing digitally signed data and issued by a remote mobility management system trusted, by default, by the transport provider, 
Schulz discloses storing a digital token to the terminal that corresponds to the various zones (Schulz ¶0042 disclosing transaction history (digital token) that may be transmitted to the user device and/or payment device corresponding to a service provider, the payment device may issue a token, receipt, or other symbolic representation of payment to the user which enables the user to access, board, etc. the service provider; ¶0030 disclosing the payment application may include options to store transaction history for purchased items such as transportation fare to provide proof of payment (may be barcode, receipt/transaction history) for the transportation fare to a transportation authority such as a conductor checking purchased tickets; ¶0066 disclosing the user receiving a transaction history enabling the user to access the service provider once payment for the transportation fare has been processed; ¶0069 disclosing the user purchasing access from zone A to zone B and having forgotten that they are also traveling to zone C, the user has to purchase additional transportation fare to zone C (¶0070)), but does not explicitly disclose a plurality of digital tokens. Perez discloses this limitation: (Perez, 2014 disclosing under #1 mobile boarding passes in the form of QR codes (tokens); #3 further disclosing that multiple boarding passes for people traveling in groups can be all on the same device; and also that each flight has its own separate mobile pass so in the event of connecting flight there is one for each leg of the trip (multiple/plurality of tokens/boarding passes). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include causing the terminal device to i) receive and store a plurality of digital tokens containing digitally signed data and issued by a remote mobility management system trusted, by default, by the transport provider as taught by Perez in the system of Schulz, in order to avoid waiting lines and avoid overbooking (Perez #1 4th paragraph).

Schulz as modified by Perez discloses the following limitation:
said tokens being allocated to the user as a digital proof of the user's subscription to the system, (Schulz ¶0013 disclosing the user device receiving transaction history which may include/provide a token to the user to provide proof of payment; ¶0042 disclosing transaction history that may be transmitted to the user device and/or payment device corresponding to a service provider, the payment device may issue a token, receipt, or other symbolic representation of payment to the user which enables the user to access, board, etc. the service provider)

Regarding the following limitation(s):
wherein the each token exhibits a temporally limited right to utilize the transport services within the at least one region, wherein the tokens are each associated with a different region, 
Schulz discloses the each token exhibits a temporally limited right to utilize the transport services within the at least one region (Schulz ¶0027 a token for admission to the transportation service; ¶0042 disclosing the payment device may issue a token, receipt, or other symbolic representation of payment to the user which enables the user to access, board, etc. the service provider; ¶0069 and Fig. 3B disclosing the route being split into zones and the user purchased the initial transportation only to travel from zone A to zone B; the user only purchased transportation fare from zone A to zone B and may be prohibited from going to zone C (limited); ¶0070 disclosing the user must purchase additional fare to access zone C), but does not explicitly disclose the tokens are each associated with a different region. Perez suggests this limitation: (Perez, 2014 disclosing under #1 mobile boarding passes in the form of QR codes (tokens); #3 further disclosing that each flight has its own separate mobile pass so in the event of connecting flight there is one for each leg of the trip (thus, the mobile passes are for different regions; each leg of the trip). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Schulz to include that the tokens are each associated with a different region, as taught by Perez, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding the following limitation(s):
said signed data being optionally established using a private signing key associated with the system, 
Schulz discloses a user device including a database including identifiers such as operating system registry entries associated with check-in application, payment application, and other applications. This also includes use device tokens and/or encryption keys that includes a public key of the service provider and identifying information for tokens enabling check-in (Schulz ¶0033). Schulz does not explicitly disclose the signed data being optionally established using a private signing key associated with the system. Ziat ¶0043 disclosing a card management app on a device being operative to include access to one or more passes (digital tokens) where each pass may be a digital representation of a credential (e.g. transit pass) that may be access or utilized automatically by the app. Each pass may be included in a package that may include data including JSON file(s); such data may describe the contents of the pass and allow control over the presentation of the pass. Such data may be signed using a private signing key, and the key may be obtained from the transaction entity. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Schulz in view of Perez to include the signed data being optionally established using a private signing key as taught by Ziat, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Schulz, as modified above discloses the following limitation:
ii) transmit a number of wireless signals, over a cellular or wireless local area network, to the system, (Schulz ¶0079 disclosing a transceiver or network interface transmits and receives signals between computer system and other devices such as another user device, service device, or a service provider server via network)

Regarding the following limitation:
including signals indicative of times and corresponding locations of the device during the user's stay within the region to facilitate the system keeping track of the movement and related usage of transport services in the region by the user, 
Schulz discloses the transmission of a number of wireless signals over a cellular or wireless local area network to the system, but does not disclose the signals are indicative of the times and corresponding locations of the device during the user’s stay in the region to keep track of the movement and usage of the transport services by the user. Heikkila discloses in ¶0078 gathering reference data such as positioning data and corresponding environment data (referring to same location at substantially the same time) such as cellular data from a number of sources/mobile phones, Wi-Fi networks, wireless networks, etc. Different signal strength may be established accordingly. ¶0075 further disclosing environment data points (e.g. sensed signal strength of wireless network) combinations of substantially simultaneously captures data points (e.g. signals from several base stations, sensor signals(s), etc.) may be associated with location data obtained e.g. from the GPS signal. See also ¶0019 disclosing the motion model at least partly defines, by the associated elements such as model parameters and related values, transition probabilities between location estimates, or location data points, relative to time, i.e. motion or ‘movement’ probabilities taking also temporal factors and data into account in addition to mere location data or environment data (referring to same location at substantially the same time, ¶0078) used for determining the location. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include signals indicative of the times and corresponding locations of the device during the user’s stay in the region to keep track of the movement and usage of the transport services by the user as taught by Heikkila in the system of Schulz in view of Perez further in view of  Ziat, in order to determine the location of a mobile device in connection with cellular network and capture or determine at least environment data (Heikkila ¶0014).

Schulz, as modified above, discloses the following limitations:
iii) indicate to the user all regions within which the user has the right to utilize the transport services, and (Schulz ¶0069 and Fig. 3B disclosing the route being split into zones and the user purchased the initial transportation only to travel from zone A to zone B; the user only purchased transportation fare from zone A to zone B and may be prohibited from going to zone C; ¶0070 disclosing the user must purchase additional fare to access zone C; therefore, that’s two separate transaction history/receipts (digital tokens) to provide to the transport provider to access the two separate zones, each digital token indicating the regions/zone the user has the right to utilize the transport services) 
iv) receive a new or revised token in response to receiving an indication of a travel plan and determining a future location to be visited, wherein the processor is further configured to:  (Schulz ¶0069 disclosing the user only purchasing the transportation fare from zone A to zone B and forgetting that they also have to travel to zone C; ¶0070 discloses the user must purchase additional fare to access zone C since they didn’t purchase it initially; therefore, that is a second revised or new digital token (transaction history/receipts/barcode as proof of payment) to be submitted to access the transport provider system as indicated in above limitations))
a) indicate, responsive to a triggering event, the tokens including said digitally signed data wirelessly to a proximate verification apparatus associated with the transport provider, wherein the proximate verification apparatus is carried by an inspector or a stationary or a vehicle-installed verification apparatus, and (Schulz ¶0030 disclosing the user providing proof of payment (barcode, QR code, transaction history for purchased transportation fare) to a transportation authority on the service provider such as a conductor checking purchased tickets; ¶0038 further disclosing the user being checked-in when the user is in proximity to a wireless beacon corresponding to the transportation service)
b) enable the proximate verification apparatus carried by the inspector or the stationary or the vehicle-installed verification apparatus  to inspect the user's subscription based on the digitally signed data and check an authenticity of a signature through the application of verification data associated with the system and stored in the apparatus, (Schulz ¶0030 disclosing the user providing proof of payment (barcode, QR code, transaction history for purchased transportation fare) to a transportation authority on the service provider such as a conductor checking purchased tickets; ¶0038 further disclosing the user being checked-in when the user is in proximity to a wireless beacon corresponding to the transportation service; ¶0070 further disclosing the user purchasing additional fare when nearing or at the zone; if the user forgets, but is checked-in (authenticated) the fare may be automatically purchases for the user)
said verification data optionally including a public key associated with the system, (Schulz ¶0042 disclosing transaction history that may be transmitted to the user device and/or payment device corresponding to a service provider, the payment device may issue a token, receipt, or other symbolic representation of payment to the user which enables the user to access, board, etc. the service provider; ¶0033 further discloses the user device database including tokens and/or encryption keys, including a public key of a service provider and identifying information for the tokens enabling the check-in)
wherein the token comprises or indicates anonymous or anonymized user ID anonymized 262610-US-NP/BP210967 by the system or a selected third party, (Schulz ¶0030 disclosing the payment application storing transaction history such as receipts as proof of payment using a barcode or QR code)

Regarding the following limitation(s):
wherein the electronic mobile communication terminal device is configured to determine location data and transport mode data from the signals indicative of times and corresponding locations, wherein at least one of the location data or the transport mode data includes inertial sensor data, 
Schulz discloses device for accompanying a user of the device while travelling in a geographic region served locally by at least one transport provider such as a transport authority and/or transport operator, the system does not explicitly disclose that the data includes inertial sensor data. Heikkila discloses in ¶0043 that sensor data is used for positioning/route logging, etc. including inertial sensors. Further ¶0032 discloses several modes are utilized in light of environmental data and positioning data selected for defining the final location probabilities to the target mobile device; ¶0038 discloses inertial sensor data may provide an indication of various movement parameters useful in estimation of current location; ¶0019 discloses the motion model defines transition probabilities between location data points relative to time; obtaining environment data at the mobile device at a plurality of sequential times instances and determining the most probable location estimate (¶0017). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include that the data includes inertial sensor data as taught by Heikkila in the system of Schulz in view of Perez further in view of Ziat, in order to provide an indication of various movement parameters useful in estimation of current location (Heikkila ¶0038).

Schulz, as modified above, discloses the following limitation:
c) and determine transport zones visited having regard to the validity period of the token. (Schulz ¶0012 disclosing the transportation fare may be zone-based and ¶0013 discloses the transaction history to verify the payment for the transportation (zone-based); ¶0069 further discloses that the user purchased transport fare only for a certain zone and may be checked-in through the beacon if visiting another zone that they did not pay for prior to utilizing the service, the fare may then be automatically bought (¶0069-¶0070); ¶0059 further discloses the user checking-in for the transport service (whichever zone they paid for, refer to ¶0069-¶0070))

Claim 2: The terminal device of claim 1, comprising a display screen, (Schulz ¶0079 disclosing an output component such as a display)
said device being configured to indicate the token to the verification apparatus using displayed numeric characters, alphabetic characters, alphanumeric characters and/or graphical code, (Schulz ¶0013 disclosing  the user device receiving the token, receipt, and/or payment transaction history to the user as proof of payment; ¶0030 disclosing the user providing proof of payment (barcode, QR code, transaction history for purchased transportation fare) to a transportation authority on the service provider such as a conductor checking purchased tickets; ¶0038 further disclosing the user being checked-in when the user is in proximity to a wireless beacon corresponding to the transportation service)
wherein the graphical code includes a matrix code, to enable optical reading thereof by the verification apparatus by a camera of the apparatus. (Schulz ¶0013 disclosing the transaction history (proof of payment) may include a bar code or a QR code (matrix code))

Claim 3: The terminal device of claim 1, configured to indicate the token to the verification apparatus utilizing short-range wireless radio frequency technology, optionally RFID, NFC, other radio frequency tag, infrared, sound, ultrasound, Bluetooth, or Bluetooth low energy compliant technology. (Schulz ¶0044 disclosing the service provider server at least one network interface components adapted to communicate with the user device, the network interface including radio frequency, Bluetooth, infrared, NFC, microwave, satellite, broadband, PSTN, DSL, etc.)

Claim 5: The terminal device of claim 1, configured to transmit, optionally automatically or responsive to predefined user input, wherein the predefined user input includes a token request, a wireless notification signal indicative of the current location to the system, in response to which the token specific to the region including said location is issued by the system and received in the device. (Schulz ¶0012 disclosing as the user arrives at a location corresponding to a service provider, wireless beacons may establish a communication with a user device that the user possesses; establishment of a communication channel may trigger a request on the user to pay for transportation with the service provider and the fare may correspond to a zone-based or distance-based fare)

Claim 6: The terminal device of claim 1, configured to establish and transmit, as a wireless signal, a digital travel plan in accordance with the a control input by the user to the system, said plan being indicative of the user's visit to the region, in response to which the token specific to the region is issued by the system and received in the device. (Schulz ¶0012 disclosing as the user arrives at a location corresponding to a service provider, wireless beacons may establish a communication with a user device that the user possesses; establishment of a communication channel may trigger a request on the user to pay for transportation with the service provider and the fare may correspond to a zone-based or distance-based fare)

Claim 7: The terminal device of claim 1, wherein the triggering event contains at least one element selected from the group consisting of: receipt of user input via a user interface of the device instructing to indicate the token, detection of verification apparatus in range, and receipt of interrogation signal from the verification apparatus. (Schulz ¶0030 disclosing the user providing proof of payment (barcode, QR code, transaction history for purchased transportation fare) to a transportation authority on the service provider such as a conductor checking purchased tickets; ¶0038 further disclosing the user being checked-in when the user is in proximity to a wireless beacon corresponding to the transportation service)

Claim 8: The terminal device of claim 1, 
Schulz discloses the tokens corresponding to the regions/locations, but dos not explicitly disclose determining an indication of the current location based on at least one element selected from the group consisting of: satellite positioning signal, GPS signal, GLONASS signal, wireless network signal, cellular signal, 362610-US-NP/BP210967 wireless LAN signal, inertial sensor, camera image, camera view, tag signal received, and audio signal captured via a microphone. Heikkila discloses this limitation:
configured to determine an indication of the current location based on at least one element selected from the group consisting of: satellite positioning signal, GPS signal, GLONASS signal, wireless network signal, cellular signal, 362610-US-NP/BP210967 wireless LAN signal, inertial sensor, camera image, camera view, tag signal received, and audio signal captured via a microphone. (Heikkila ¶0030 disclosing the obtained current environment and positioning data (e.g. GPS data) having regard to the target mobile device being used to determine the most probable location)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include determining an indication of the current location based on at least one element selected from the group consisting of: satellite positioning signal, GPS signal, GLONASS signal, wireless network signal, cellular signal, 362610-US-NP/BP210967 wireless LAN signal, inertial sensor, camera image, camera view, tag signal received, and audio signal captured via a microphone as taught by Heikkila in the system of Schulz in view of Ziat in order to provide an indication of various movement parameters useful in estimation of current location (Heikkila ¶0038).

Claim 9: The terminal device of claim 1, configured to determine the transport mode of the user and include mode information in the transmitted wireless signals, wherein mode information is determined based on at least one element selected from the group consisting of: (Schulz ¶0040 disclosing the user transmitting a purchase transaction  for transportation fare via the user device)
sensor data, inertial sensor data, accelerometer data, magnetometer data, gyroscope data, location data, satellite positioning data, network data, cell identification data, Wi-Fi hotspot data, image data, sound data, wirelessly read tag data, time data, calendar date, time of the day, day of the week, transport service route information, and transport service schedule. (Schulz ¶0039 disclosing the service provider including a transportation application and may provide specific cars or areas of the vehicle (mode); ¶0025 disclosing that transportation information such as at least one of transportation vehicle and scheduling may be based on service location; ¶0017 disclosing the service provider may correspond to a transportation service such as a train, subway, bus, etc.)

Claim 10: The terminal device of claim 1, configured to determine the transport mode of the user and include mode information in the transmitted wireless signals, wherein mode information is determined based on at least one element selected from the group consisting of: (Schulz ¶0040 disclosing the user transmitting a purchase transaction for transportation fare via the user device)
sensor data, inertial sensor data, accelerometer data, magnetometer data, gyroscope data, location data, satellite positioning data, network data, cell identification data, Wi-Fi hotspot data, image data, sound data, wirelessly read tag data, time data, calendar date, time of the day, day of the week, transport service route information, and transport service schedule, further wherein the determined mode information indicates at least one element selected from the group consisting of: (Schulz ¶0039 disclosing the service provider including a transportation application and may provide specific cars or areas of the vehicle (mode); ¶0025 disclosing that transportation information such as at least one of transportation vehicle and scheduling may be based on service location; ¶0017 disclosing the service provider may correspond to a transportation service such as a train, subway, bus, etc.)
road transport, water transport, rail transport, passenger car, bus, boat or ferry, tram, train, underground, walking, running, cycling, time of getting aboard, time of getting off, leg duration, number of transport line stops such as bus stops, number of stop intervals, day of the week, calendar date.  (Schulz ¶0017 disclosing the service provider may correspond to a transportation service such as a train, subway, bus, etc.)

Claim 11: The terminal device of claim 1, 
Regarding the following limitation:
wherein the transmitted wireless signals incorporate sensor data including inertial sensor data, such as accelerometer, at least gyroscope and magnetometer data, to enable determining the transport mode of the device remotely.
While Schulz discloses a transceiver or network that transmits signals between the computer system and user device, service device or service provider, Schulz does not disclose the transmitted wireless signals incorporate sensor data including inertial sensor data, such as accelerometer, at least gyroscope and magnetometer data, to enable determining the transport mode of the device remotely. Heikkila discloses in ¶0037 that environmental data may incorporate accelerometer, gyroscope, inertial sensor, and a magnetometer. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include the transmitted wireless signals incorporate sensor data including inertial sensor data, such as accelerometer, at least gyroscope and magnetometer data, to enable determining the transport mode of the device remotely as taught by Heikkila in the system of Schulz in view Ziat, in order to provide an indication of various movement parameters useful in estimation of current location (Heikkila ¶0038).

Claim 16: The terminal device of claim 1, 
Regarding the following limitation:
configured to inactivate or delete the token responsive to detection of a fulfillment of at least one condition selected from the group consisting of: token expiry, exit from the region, receipt of revocation signal, and occurrence of other revocation event. (Schulz ¶0069 disclosing the user only paying for transport from zone A to zone B (see previous relevant citations from claim 1 disclosing the proof of payment being a digital token allowing the user to utilize the service); if the user needs to travel to zone C, but does not purchase additional service to zone C, the user will be refused service to that zone (token is inactive for zone C, only from zone A to zone B); this is an occurrence of another revocation event)

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Schulz (2015/0178698) in view of “Travel basics: mobile check-in (having your boarding pass on your smartphone)” (Perez, 2014) further in view of Ziat (2016/0358172) further in view of Heikkila (2017/0064515) further in view of Ben-Akiva (2015/0198722).

Claim 13: The terminal device of claim 1, 
Regarding the following limitation:
configured to buffer time and location data, optionally also determined transport mode data, for wireless transmission optionally responsive to the availability of network coverage applicable for the transmission.
Schulz discloses device for accompanying a user of the device while travelling in a geographic region served locally by at least one transport provider such as a transport authority and/or transport operator, but does not explicitly disclose that the device is configured to buffer time and location data and optionally also determined transport mode data, for wireless transmission optionally responsive to the availability of network coverage applicable for the transmission. Ben-Akiva discloses in ¶0039 that the mobile travel app modules collect location and travel data about the user and may transmit to the travel server the travel data including the times traveled (time and location) and that the app may identify the mode of travel. Further, in ¶0099, it is disclosed that the verified data may be stored in a database and/or become part of the historical or contextual data information. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include the device being configured to buffer time and location data and optionally also determined transport mode data, for wireless transmission optionally responsive to the availability of network coverage applicable for the transmission as taught by Ben-Akiva in the system of Schulz in view of Perez further in view of Ziat further in view of Heikkila, in order to identify the mode of travel and the events associated with the user’s travel (Ben-Akiva ¶0039).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schulz (2015/0178698) in view of “Travel basics: mobile check-in (having your boarding pass on your smartphone)” (Perez, 2014) further in view of Ziat (2016/0358172) further in view of Heikkila (2017/0064515) further in view of Narang (US 9,568,331).

Claim 14: The terminal device of claim 1, 
Regarding the following limitations:
configured to provide a route suggestion to a user-indicated destination from the current location and to provide related real-time navigation guidance in the form of at least visual and audible cues.
Regarding providing real-time navigation guidance in the form of visual and/or audible cues, while Schulz discloses providing a route suggestion to a user-indicated destination, Schulz does not disclose providing real-time navigation guidance in the form of visual and/or audible cues. Narang discloses in Col 13, Ln. 42-45 that the software could provide navigation directions, through voice, screen instructions, etc., to the user for the trip in order to execute it successfully. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include providing real-time navigation guidance in the form of visual and/or audible cues as taught by Narang in the system of Schulz in view of Perez further in view of Ziat further in view of Heikkila, in order to support the user’s execution of the trip on a real-time basis during travel (Narang Col. 13, Ln. 40 and Abstract).

Claim 15: The terminal device of claim 1, 
Regarding the following limitation:
configured to provide a route suggestion to a user-indicated destination from the current location and to provide related 462610-US-NP/BP210967 real-time navigation guidance in the form of at least visual and audible cues, 
Regarding providing real-time navigation guidance in the form of visual and/or audible cues, while Schulz discloses providing a route suggestion to a user-indicated destination, Schulz does not disclose providing real-time navigation guidance in the form of visual and/or audible cues. Narang discloses in Col 13, Ln. 42-45 that the software could provide navigation directions, through voice, screen instructions, etc., to the user for the trip in order to execute it successfully. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include providing real-time navigation guidance in the form of visual and/or audible cues as taught by Narang in the system of Schulz in view of Ziat further in view of Heikkila, in order to support the user’s execution of the trip on a real-time basis during travel (Narang Col. 13, Ln. 40 and Abstract).

Schulz, as modified above, discloses the following limitations:
the terminal device being further configured to include one or more legs in the suggested route, (Schulz ¶0069 disclosing different routes split into zones)
said legs involving the use of applicable transport services, wherein the applicability of a transport service, such as bus, tram, metro, minibus, aircraft, boat, or train, for travelling a leg of the suggested route is determined based on at least one element selected from the group consisting of: (Schulz ¶0017 disclosing the service provider may correspond to a transportation service such as a train, subway, bus, etc.)
time of the day, day of the week, calendar, transport service route, transport service schedule, current time, traffic situation, distance to be travelled, and weather information. (Schulz ¶0063 disclosing the schedule includes scheduling information such as traffic conditions and weather conditions and ¶0065 disclosing the user may select between various routes for use of the service provider and may be updated of traffic conditions on the route)

Claims 17, 19, 20, 24-26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Schulz (2015/0178698) in view of Heikkila.

Claim 17: An electronic system for providing digitally assisted personal mobility management service to users, wherein the system covers a number of different geographic regions and operates in liaison with one or more transport providers offering passenger transport services in said regions, (Schulz ¶0019 disclosing a user device that may be implemented as a smartphone, ¶0014 disclosing a user being served by a service provider and paying for transportation; the transportation authority may verify the user’s identity from a user account or the service provider server(s))

said system further being communication network accessible, Internet accessible, and comprising one or more at least functionally connected servers, (Schulz ¶0016 disclosing that the system includes servers and ¶0022 disclosing the check-in application may correspond to an application available over the internet)
said system comprising; a data transfer interface to transmit and receive data via a communication network, at least one processor, and at least one memory storing instructions that, when executed by the at least one processor, cause the system to(Schulz ¶0011 disclosing wireless beacons to connected to a networked device and including network functionality to communicate with the servers; the beacons enable the user to complete payment for transportation services through the user device; ¶0018 disclosing the user device, service prover server, and payment provider server including one or more processors and other components for executing instructions such as program code and/or data store on one or more computer readable mediums to implement the various applications and data) 
establish a digitally signed token to a user carrying a mobile communication terminal device for use as a digital proof of the user's subscription to the system, (Schulz ¶0042 disclosing transaction history that may be transmitted to the user device and/or payment device corresponding to a service provider, the payment device may issue a token, receipt, or other symbolic representation of payment to the user which enables the user to access, board, etc. the service provider; ¶0030 disclosing the payment application may include options to store transaction history for purchased items such as transportation fare to provide proof of payment for the transportation fare to a transportation authority such as a conductor checking purchased tickets)
wherein the token exhibits a temporally limited default right to utilize the transport services offered by a transport provider within a region of said number of regions, (Schulz ¶0027 a token for admission to the transportation service; ¶0042 disclosing the payment device may issue a token, receipt, or other symbolic representation of payment to the user which enables the user to access, board, etc. the service provider; ¶0069 and Fig. 3B disclosing the route being split into zones and the user purchased the initial transportation only to travel from zone A to zone B)
transmit said digitally signed token to the device of the user, (Schulz ¶0013 disclosing the user device receiving transaction history which may include/provide a token to the user to provide proof of payment; ¶0042 disclosing transaction history that may be transmitted to the user device and/or payment device corresponding to a service provider, the payment device may issue a token, receipt, or other symbolic representation of payment to the user which enables the user to access, board, etc. the service provider)
provide digital verification data to a proximate verification apparatus associated with the transport provider, wherein the proximate verification apparatus is carried by an inspector or a stationary or a vehicle-installed verification apparatus, and is configured to 1) enable checking an authenticity of a signature, (Schulz ¶0030 disclosing the user providing proof of payment (barcode, QR code, transaction history for purchased transportation fare) to a transportation authority on the service provider such as a conductor checking purchased tickets; ¶0038 further disclosing the user being checked-in when the user is in proximity to a wireless beacon corresponding to the transportation service)

Regarding the following limitation:
 ii) at least receive signals transmitted by and regarding the device, including signals indicative of times and corresponding locations of the device, 
Schulz discloses the transmission of a number of wireless signals over a cellular or wireless local area network to the system, but does not disclose the signals are indicative of the times and corresponding locations of the device. Heikkila discloses in ¶0078 gathering reference data such as positioning data and corresponding environment data (referring to same location at substantially the same time) such as cellular data from a number of sources/mobile phones, Wi-Fi networks, wireless networks, etc. Different signal strength may be established accordingly. ¶0075 further disclosing environment data points (e.g. sensed signal strength of wireless network) combinations of substantially simultaneously captures data points (e.g. signals from several base stations, sensor signals(s), etc.) may be associated with location data obtained e.g. from the GPS signal. See also ¶0019 disclosing the motion model at least partly defines, by the associated elements such as model parameters and related values, transition probabilities between location estimates, or location data points, relative to time, i.e. motion or ‘movement’ probabilities taking also temporal factors and data into account in addition to mere location data or environment data (referring to same location at substantially the same time, ¶0078) used for determining the location. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include signals indicative of the times and corresponding locations of the device as taught by Heikkila in the system of Schulz, in order to determine the location of a mobile device in connection with cellular network and capture or determine at least environment data (Heikkila ¶0014).

Schulz, as modified above, discloses the following limitations:
iii) determine based on the received signals information characterizing the usage of the transport services within the region by at least said user during the validity of the token, and iv) supply the determined usage information, by sending it in digital form or providing digital access thereto, to the transport provider for analysis, verification, and billing purposes, (Schulz ¶0030 disclosing the user providing proof of payment (barcode, QR code, transaction history for purchased transportation fare) to a transportation authority on the service provider such as a conductor checking purchased tickets; ¶0038 further disclosing the user being checked-in when the user is in proximity to a wireless beacon corresponding to the transportation service; ¶0069 further discloses that the user purchased transport fare only for a certain zone and may be checked-in through the beacon if visiting another zone that they did not pay for prior to utilizing the service, the fare may then be automatically bought (¶0069-¶0070); ¶0059 further discloses the user checking-in for the transport service (whichever zone they paid for, refer to ¶0069-¶0070)
wherein the token comprises or indicates anonymous or anonymized user ID anonymized by the system or a selected third party, 562610-US-NP/BP210967 (Schulz ¶0030 disclosing the payment application storing transaction history such as receipts as proof of payment using a barcode or QR code)

Regarding the following limitation:
wherein the system is configured to a) determine location data and transport mode data from the signals indicative of times and corresponding locations, wherein at least one of the location data or the transport mode data includes inertial sensor data, 
Schulz discloses device for accompanying a user of the device while travelling in a geographic region served locally by at least one transport provider such as a transport authority and/or transport operator, the system does not explicitly disclose that the data includes inertial sensor data. Heikkila discloses in ¶0043 that sensor data is used for positioning/route logging, etc. including inertial sensors. Further ¶0032 discloses several modes are utilized in light of environmental data and positioning data selected for defining the final location probabilities to the target mobile device; ¶0038 discloses inertial sensor data may provide an indication of various movement parameters useful in estimation of current location; ¶0019 discloses the motion model defines transition probabilities between location data points relative to time; obtaining environment data at the mobile device at a plurality of sequential times instances and determining the most probable location estimate (¶0017). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include that the data includes inertial sensor data as taught by Heikkila in the system of Schulz, in order to provide an indication of various movement parameters useful in estimation of current location (Heikkila ¶0038).

Schulz, as modified above, discloses the following limitation:
and b) determine zones visited regard the validity period of the token. (Schulz ¶0012 disclosing the transportation fare may be zone-based and ¶0013 discloses the transaction history to verify the payment for the transportation (zone-based); ¶0069 further discloses that the user purchased transport fare only for a certain zone and may be checked-in through the beacon if visiting another zone that they did not pay for prior to utilizing the service, the fare may then be automatically bought (¶0069-¶0070); ¶0059 further discloses the user checking-in for the transport service (whichever zone they paid for, refer to ¶0069-¶0070))

Claim 19: The system of claim 17, configured to determine the transport mode of the user based on the received signals, wherein mode information is determined based on at least one element selected from the group consisting of: sensor data, inertial sensor data, accelerometer data, magnetometer data, gyroscope data, location data, network data, cell identification data, Wi-Fi hotspot data, camera or generally image data, sound data, wirelessly read tag data, time data, calendar date, time of the day, day of the week, transport service route information, and transport service schedule. (Schulz ¶0039 disclosing the service provider including a transportation application and may provide specific cars or areas of the vehicle (mode); ¶0025 disclosing that transportation information such as at least one of transportation vehicle and scheduling may be based on service location; ¶0017 disclosing the service provider may correspond to a transportation service such as a train, subway, bus, etc.)

Claim 20: The system of claim 17, configured to determine or receive transport mode information indicative of at least one element selected from the group consisting of: road transport, water transport, rail transport, passenger car, bus, boat or ferry, tram, train, underground, walking, running, bus line, boat line, tram line, train line, underground line, time of jumping aboard, time of jumping off, leg duration, number of transport line stops, number of stop intervals, day of the week, calendar date. (Schulz ¶0017 disclosing the service provider may correspond to a transportation service such as a train, subway, bus, etc.)

Claim 24: The system of claim 17, configured to establish and transmit the token in response to receiving a digital travel plan or a notification signal indicative of the user's current or forthcoming presence in the region. (Schulz ¶0073 disclosing the transmit a recommended route to the user with a payment request, ¶0074 disclosing the payment request being processed, and ¶0075 disclosing providing a token for admission to the service provider. All of the steps combined discloses the token is transmitted in response to receiving a digital travel plan (recommended route) and processing a payment; see also the flowchart in Fig. 4)

Claim 25: The system of claim 17, configured, in response to receiving a signal 662610-US-NP/BP210967 indicative of the user's stay within the region extending beyond the expiry of the token, to establish a new token with expiry farther away in the future or extend the expiry of the existing token to the user. (Schulz ¶0015 disclosing that the user may be required to purchase additional fare or “re-up” as transportation fare to cover the cost of transportation where the original fare payment was insufficient; the service and/or payment provider may process a second payment request for additional transportation fare, complete the request, and transmit a transaction history for proof of payment)

Claim 26: The system of claim 17, configured to provide a reply signal indicative of the user's subscription status in response to a receipt of a subscription validity query from a remote element, optionally the transport provider. (Schulz ¶0013 disclosing the transaction may be submitted to a service provider which may include a bar code of QR code or token to provide proof of payment (subscription))

Claim 28: A device to be executed by a user while travelling in a region served by a transport provider, said device comprising: (Schulz ¶0019 disclosing a user device that may be implemented as a smartphone, ¶0014 disclosing a user being served by a service provider and paying for transportation; the transportation authority may verify the user’s identity from a user account or the service provider server(s))
a processor configured to i) receive and store at least one digital token containing digitally signed data and issued by a remote mobility management system trusted, by default, by the transport provider, (Schulz ¶0018 disclosing the user device, service provider server, and payment provider server including one or more processors and other components for executing instructions such as program code and/or data store on one or more computer readable mediums to implement the various applications and data; ¶0042 disclosing transaction history that may be transmitted to the user device and/or payment device corresponding to a service provider, the payment device may issue a token, receipt, or other symbolic representation of payment to the user which enables the user to access, board, etc. the service provider; ¶0030 disclosing the payment application may include options to store transaction history for purchased items such as transportation fare to provide proof of payment for the transportation fare to a transportation authority such as a conductor checking purchased tickets)
said token being provided to the user as a digital proof of the user's subscription to the system, (Schulz ¶0013 disclosing the user device receiving transaction history which may include/provide a token to the user to provide proof of payment; ¶0042 disclosing transaction history that may be transmitted to the user device and/or payment device corresponding to a service provider, the payment device may issue a token, receipt, or other symbolic representation of payment to the user which enables the user to access, board, etc. the service provider)
wherein the token exhibits temporally limited right to utilize the transport services within the region, (Schulz ¶0027 a token for admission to the transportation service; ¶0042 disclosing the payment device may issue a token, receipt, or other symbolic representation of payment to the user which enables the user to access, board, etc. the service provider; ¶0069 and Fig. 3B disclosing the route being split into zones and the user purchased the initial transportation only to travel from zone A to zone B)

Regarding the following limitation:
ii) transmit wireless signals including signals indicative of times and corresponding locations of device to the system to facilitate the system keeping track of the movement and related usage of transport services in the region by the user, 
Schulz discloses the transmission of a number of wireless signals over a cellular or wireless local area network to the system (Schulz ¶0079 disclosing a transceiver or network interface transmits and receives signals between computer system and other devices such as another user device, service device, or a service provider server via network), but does not disclose the signals are indicative of the times and corresponding locations of the device during the user’s stay in the region to keep track of the movement and related usage of the transport services in the region by the user. Heikkila discloses in ¶0078 gathering reference data such as positioning data and corresponding environment data (referring to same location at substantially the same time) such as cellular data from a number of sources/mobile phones, Wi-Fi networks, wireless networks, etc. Different signal strength may be established accordingly. ¶0075 further disclosing environment data points (e.g. sensed signal strength of wireless network) combinations of substantially simultaneously captures data points (e.g. signals from several base stations, sensor signals(s), etc.) may be associated with location data obtained e.g. from the GPS signal. See also ¶0019 disclosing the motion model at least partly defines, by the associated elements such as model parameters and related values, transition probabilities between location estimates, or location data points, relative to time, i.e. motion or ‘movement’ probabilities taking also temporal factors and data into account in addition to mere location data or environment data (referring to same location at substantially the same time, ¶0078) used for determining the location. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include signals indicative of the times and corresponding locations of the device during the user’s stay in the region to keep track of the movement and usage of the transport services by the user as taught by Heikkila in the system of Schulz, in order to determine the location of a mobile device in connection with cellular network and capture or determine at least environment data (Heikkila ¶0014).

Schulz, as modified above, discloses the following limitations:
and iii) indicate, responsive to a triggering event, the token including said digitally signed data wirelessly to a proximate verification apparatus associated with the transport provider, wherein the proximate verification apparatus is carried by an inspector or a stationary or a vehicle-installed verification apparatus, (Schulz ¶0030 disclosing the user providing proof of payment (barcode, QR code, transaction history for purchased transportation fare) to a transportation authority on the service provider such as a conductor checking purchased tickets; ¶0038 further disclosing the user being checked-in when the user is in proximity to a wireless beacon corresponding to the transportation service)
to enable the proximate verification apparatus carried by the inspector or the stationary or the vehicle-installed verification apparatus to inspect the user's subscription as indicated by the token data and check an authenticity of a signature through the application of verification data associated with the system and stored in the apparatus, (Schulz ¶0030 disclosing the user providing proof of payment (barcode, QR code, transaction history for purchased transportation fare) to a transportation authority on the service provider such as a conductor checking purchased tickets; ¶0038 further disclosing the user being checked-in when the user is in proximity to a wireless beacon corresponding to the transportation service; ¶0070 further disclosing the user purchasing additional fare when nearing or at the zone; if the user forgets, but is checked-in (authenticated) the fare may be automatically purchases for the user)
wherein the token comprises or indicates anonymous or anonymized user ID anonymized by the system or a selected third party, (Schulz ¶0030 disclosing the payment application storing transaction history such as receipts as proof of payment using a barcode or QR code)

Regarding the following limitations:
wherein the device is configured to a) determine location data and transport mode data from the signals indicative of times and corresponding locations, wherein at least one of the location data or the transport mode data includes inertial sensor data, 
Schulz discloses device for accompanying a user of the device while travelling in a geographic region served locally by at least one transport provider such as a transport authority and/or transport operator, the system does not explicitly disclose that the data includes inertial sensor data. Heikkila discloses in ¶0043 that sensor data is used for positioning/route logging, etc. including inertial sensors. Further ¶0032 discloses several modes are utilized in light of environmental data and positioning data selected for defining the final location probabilities to the target mobile device; ¶0038 discloses inertial sensor data may provide an indication of various movement parameters useful in estimation of current location; ¶0019 discloses the motion model defines transition probabilities between location data points relative to time; obtaining environment data at the mobile device at a plurality of sequential times instances and determining the most probable location estimate (¶0017). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include that the data includes inertial sensor data as taught by Heikkila in the system of Schulz, in order to provide an indication of various movement parameters useful in estimation of current location (Heikkila ¶0038).

Schulz, as modified above, discloses the following limitation:
and b) determine transport zones visited having regard to the validity period of the token. (Schulz ¶0012 disclosing the transportation fare may be zone-based and ¶0013 discloses the transaction history to verify the payment for the transportation (zone-based); ¶0069 further discloses that the user purchased transport fare only for a certain zone and may be checked-in through the beacon if visiting another zone that they did not pay for prior to utilizing the service, the fare may then be automatically bought (¶0069-¶0070); ¶0059 further discloses the user checking-in for the transport service (whichever zone they paid for, refer to ¶0069-¶0070))

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Schulz (2015/0178698) in view of Heikkila (2017/0064515) further in view of Ziat (2016/0358172).

Claim 18: The system of claim 17, 
Regarding the following limitation:
wherein signing data includes a private signing key associated with the system, used for signing and verification data, wherein the signing and verification data includes a public key associated with the system are region- specific. 
Schulz discloses a user device including a database including identifiers such as operating system registry entries associated with check-in application, payment application, and other applications. This also includes use device tokens and/or encryption keys that includes a public key of the service provider and identifying information for tokens enabling check-in (Schulz ¶0033). Schulz discloses the signing data being used for signing and verification data, and the signing and verification data including a public key associated with the system (Schulz ¶0033 disclosing user device tokens and/or encryption keys, including a public key of the service provider; ¶0035 disclosing the service provider server may be maintained by a transportation provider that may correspond to physical locations for embarking and disembarking transportation services; ¶0069 and Fig. 3B disclosing the route being split into zones and the user purchased the initial transportation only to travel from zone A to zone B (region-specific)). Schulz does not explicitly disclose the signed data including a private signing key associated with the system. Ziat discloses this limitations: (Ziat ¶0043 disclosing a card management app on a device being operative to include access to one or more passes (digital tokens) where each pass may be a digital representation of a credential (e.g. transit pass) that may be access or utilized automatically by the app. Each pass may be included in a package that may include data including JSON file(s); such data may describe the contents of the pass and allow control over the presentation of the pass. Such data may be signed using a private signing key, and the key may be obtained from the transaction entity). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Schulz in view of Heikkila to include the signed data including using a private signing key as taught by Ziat, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Schulz (2015/0178698) in view of Heikkila (2017/0064515) further in view of Ben-Akiva (2015/0198722).

Claim 22: The system of claim 17, 
Regarding the following limitation:
configured to supply the determined usage information as embodied in a digital report or other data ensemble, wherein the report or other data ensemble covers usage data of also a number of other users active in the region during an analysis period, wherein the analysis period includes the validity period of the token or a longer period spanning a plurality of token validity periods, said analysis period optionally covering one week or month.
Schulz discloses a token exhibiting a right to use transport services within the region, but does not disclose determining usage information covering usage data of also a number of others in the active region during an analysis period of the token or a longer period. Ben-Akiva discloses in ¶0045 a data analysis that includes contextual data which includes information about the user’s travel history, points of interest in/near locations where the user traveled, weather information in the user’s travel location, land use information, public transit routes, etc. Further in ¶0046 Ben-Akiva discloses the travel server may identify times during travel where the user stayed in a particular location longer than a predetermined period of time and in ¶0053 detecting a user travel during a period of time. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to determining usage information covering usage data of also a number of others in the active region during an analysis period of the token or a longer period as taught by Ben-Akiva in the system of Schulz in view of Heikkila, in order to identify times during travel where the user stayed in a particular location for longer than a predetermined time (Ben-Akiva ¶0046).

Claims 29 is rejected under 35 U.S.C. 103 as being unpatentable over Schulz (2015/0178698) in view of “Travel basics: mobile check-in (having your boarding pass on your smartphone)” (Perez, 2014) further in view of Heikkila (2017/0064515).

Claim 29: A method to be executed by an electronic system for providing digitally assisted personal mobility management service to users, wherein the system covers a number of different geographical regions and operates in liaison with transport providers offering passenger transport services in the regions, said system further being communication network accessible and comprising one or more at least functionally 762610-US-NP/BP210967 connected servers, said method comprising: (Schulz ¶0019 disclosing a user device that may be implemented as a smartphone, ¶0014 disclosing a user being served by a service provider and paying for transportation; the transportation authority may verify the user’s identity from a user account or the service provider server(s); ¶0069 and Fig. 3B disclosing the user traveling to different zones (regions))

Regarding the following limitation(s):
i) establishing a plurality of digitally signed tokens to a user carrying an electronic mobile personal communication device for use as a digital proof of the user's subscription to the system, (Schulz ¶0013 disclosing the user device receiving transaction history which may include /provide a token to the user to provide proof of payment; ¶0027 a token for admission to the transportation service; ¶0066 disclosing the user receiving a transaction history enabling the user to access the service provider once payment for the transportation fare has been processed; ¶0069 disclosing the user purchasing access from zone A to zone B and having forgotten that they are also traveling to zone C, the user has to purchase additional transportation fare to zone C (¶0070) (therefore, that’s two separate transaction history/receipts/barcode proof of payment (digital tokens) to provide to the transport provider to access the two separate zones))
Schulz discloses establishing a digital token to a user carrying an electronic mobile personal communication device for use as a digital proof of the user's subscription to the system (Schulz ¶0013 disclosing the user device receiving transaction history which may include /provide a token to the user to provide proof of payment; ¶0027 a token for admission to the transportation service; ¶0066 disclosing the user receiving a transaction history enabling the user to access the service provider once payment for the transportation fare has been processed; ¶0069 disclosing the user purchasing access from zone A to zone B and having forgotten that they are also traveling to zone C, the user has to purchase additional transportation fare to zone C (¶0070)), but does not explicitly disclose establishing a plurality of digitally signed tokens to a user carrying an electronic mobile personal communication device for use as a digital proof of the user's subscription to the system. Perez discloses this limitation: (Perez, 2014 disclosing under #1 mobile boarding passes in the form of QR codes (tokens); #3 further disclosing that multiple boarding passes for people traveling in groups can be all on the same device; and also that each flight has its own separate mobile pass so in the event of connecting flight there is one for each leg of the trip (multiple/plurality of tokens/boarding passes). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include establishing a plurality of digitally signed tokens to a user carrying an electronic mobile personal communication device for use as a digital proof of the user's subscription to the system as taught by Perez in the system of Schulz, in order to avoid waiting lines and avoid overbooking (Perez #1 4th paragraph).

wherein the each token exhibits temporally limited default right to utilize the transport services offered by a transport provider within a region of said number of regions, wherein the tokens are each associated with a different region, (Schulz ¶0027 a token for admission to the transportation service; ¶0042 disclosing the payment device may issue a token, receipt, or other symbolic representation of payment to the user which enables the user to access, board, etc. the service provider; ¶0069 and Fig. 3B disclosing the route being split into zones and the user purchased the initial transportation only to travel from zone A to zone B; the user only purchased transportation fare from zone A to zone B and may be prohibited from going to zone C (limited); ¶0070 disclosing the user must purchase additional fare to access zone C; therefore, that’s two separate transaction history/receipts (digital tokens) to provide to the transport provider to access the two separate zones, each digital token is associated with a different region) 
Schulz discloses the each token exhibits a temporally limited right to utilize the transport services offered by a transport provider within a region of said number of regions (Schulz ¶0027 a token for admission to the transportation service; ¶0042 disclosing the payment device may issue a token, receipt, or other symbolic representation of payment to the user which enables the user to access, board, etc. the service provider; ¶0069 and Fig. 3B disclosing the route being split into zones and the user purchased the initial transportation only to travel from zone A to zone B; the user only purchased transportation fare from zone A to zone B and may be prohibited from going to zone C (limited); ¶0070 disclosing the user must purchase additional fare to access zone C; therefore, that’s two separate transaction history/receipts (digital tokens) to provide to the transport provider to access the two separate zones, each digital token is associated with a different region), but does not explicitly disclose the tokens are each associated with a different region. Perez suggests this limitation: (Perez, 2014 disclosing under #1 mobile boarding passes in the form of QR codes (tokens); #3 further disclosing that each flight has its own separate mobile pass so in the event of connecting flight there is one for each leg of the trip (thus, the mobile passes are for different regions; each leg of the trip). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Schulz to include that the tokens are each associated with a different region, as taught by Perez, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable

Schulz as modified above disclose the following limitation(s):
ii) transmitting said digitally signed token to the device of the user and indicating to the user all regions within which the user has the right to utilize the transport services, (Schulz ¶0027 a token for admission to the transportation service; ¶0042 disclosing the payment device may issue a token, receipt, or other symbolic representation of payment to the user which enables the user to access, board, etc. the service provider; ¶0023 disclosing the app utilizing the communication module of the user device to receive the token;  ¶0069 and Fig. 3B disclosing the route being split into zones and the user purchased the initial transportation only to travel from zone A to zone B; the user only purchased transportation fare from zone A to zone B and may be prohibited from going to zone C (limited); ¶0070 disclosing the user must purchase additional fare to access zone C; therefore, that’s two separate transaction history/receipts (digital tokens) to provide to the transport provider to access the two separate zones, each digital token is associated with a different region)
and iii) providing verification data to a proximate verification apparatus associated with the transport provider, wherein the proximate verification apparatus is carried by an inspector or a stationary or a vehicle-installed verification apparatus, to enable checking an authenticity of a signature, (Schulz ¶0030 disclosing the user providing proof of payment (barcode, QR code, transaction history for purchased transportation fare) to a transportation authority on the service provider such as a conductor checking purchased tickets; ¶0038 further disclosing the user being checked-in when the user is in proximity to a wireless beacon corresponding to the transportation service)

Regarding the following limitation:
at least receiving signals transmitted by and at least regarding the device, including signals indicative of times and corresponding locations of the device, 
Schulz discloses the transmission of a number of wireless signals over a cellular or wireless local area network to the system, but does not disclose the signals are indicative of the times and corresponding locations of the device during the user’s stay in the region to keep track of the movement and usage of the transport services by the user. Heikkila discloses in ¶0078 gathering reference data such as positioning data and corresponding environment data (referring to same location at substantially the same time) such as cellular data from a number of sources/mobile phones, Wi-Fi networks, wireless networks, etc. Different signal strength may be established accordingly. ¶0075 further disclosing environment data points (e.g. sensed signal strength of wireless network) combinations of substantially simultaneously captures data points (e.g. signals from several base stations, sensor signals(s), etc.) may be associated with location data obtained e.g. from the GPS signal. See also ¶0019 disclosing the motion model at least partly defines, by the associated elements such as model parameters and related values, transition probabilities between location estimates, or location data points, relative to time, i.e. motion or ‘movement’ probabilities taking also temporal factors and data into account in addition to mere location data or environment data (referring to same location at substantially the same time, ¶0078) used for determining the location. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include signals indicative of the times and corresponding locations of the device during the user’s stay in the region to keep track of the movement and usage of the transport services by the user as taught by Heikkila in the system of Schulz in view of Perez, in order to determine the location of a mobile device in connection with cellular network and capture or determine at least environment data (Heikkila ¶0014).

Schulz, as modified above, discloses the following limitations:
iv) determining based on the received signals information characterizing the usage of the transport services by at least said user within the at least one region during the validity of the token, and v) supplying the determined usage information to the transport provider for analysis, verification, and billing purposes, (Schulz ¶0030 disclosing the user providing proof of payment (barcode, QR code, transaction history for purchased transportation fare) to a transportation authority on the service provider such as a conductor checking purchased tickets; ¶0038 further disclosing the user being checked-in when the user is in proximity to a wireless beacon corresponding to the transportation service; ¶0069 further discloses that the user purchased transport fare only for a certain zone and may be checked-in through the beacon if visiting another zone that they did not pay for prior to utilizing the service, the fare may then be automatically bought (¶0069-¶0070); ¶0059 further discloses the user checking-in for the transport service (whichever zone they paid for, refer to ¶0069-¶0070)
wherein the token comprises or indicates anonymous or anonymized user ID anonymized by the system or a selected third party, (Schulz ¶0030 disclosing the payment application storing transaction history such as receipts as proof of payment using a barcode or QR code)

Regarding the following limitation:
wherein the system is configured to determine location data and transport mode data from the signals indicative of times and corresponding locations, wherein at least one of the location data or the transport mode data includes inertial sensor data, 
Schulz discloses device for accompanying a user of the device while travelling in a geographic region served locally by at least one transport provider such as a transport authority and/or transport operator, the system does not explicitly disclose that the data includes inertial sensor data. Heikkila discloses in ¶0043 that sensor data is used for positioning/route logging, etc. including inertial sensors. Further ¶0032 discloses several modes are utilized in light of environmental data and positioning data selected for defining the final location probabilities to the target mobile device; ¶0038 discloses inertial sensor data may provide an indication of various movement parameters useful in estimation of current location; ¶0019 discloses the motion model defines transition probabilities between location data points relative to time; obtaining environment data at the mobile device at a plurality of sequential times instances and determining the most probable location estimate (¶0017). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include that the data includes inertial sensor data as taught by Heikkila in the system of Schulz in view of Perez, in order to provide an indication of various movement parameters useful in estimation of current location (Heikkila ¶0038).

Schulz, as modified above, discloses the following limitation:
and determine transport zones visited having regard to the validity period of the token, further wherein the system is configured to transmit a new or revised token in response to receiving an indication of a travel plan and determining a future location to be visited. (Schulz ¶0012 disclosing the transportation fare may be zone-based and ¶0013 discloses the transaction history to verify the payment for the transportation (zone-based); ¶0069 further discloses that the user purchased transport fare only for a certain zone and may be checked-in through the beacon if visiting another zone that they did not pay for prior to utilizing the service, the fare may then be automatically bought (¶0069-¶0070); ¶0059 further discloses the user checking-in for the transport service (whichever zone they paid for, refer to ¶0069-¶0070); ¶0069 disclosing the user only purchasing the transportation fare from zone A to zone B and forgetting that they also have to travel to zone C; ¶0070 discloses the user must purchase additional fare to access zone C since they didn’t purchase it initially; therefore, that is a second revised or new digital token (transaction history/receipts/barcode as proof of payment) to be submitted to access the transport provider system as indicated in above limitations)

Other Relevant Prior Art
The article “Split ticket app reveals hidden cheaper rail fares” (Knapman, 2012) also discloses the concept of different tickets for different segments of the trip in a tail/railway environment. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513. The examiner can normally be reached M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIONE N. SIMPSON
Examiner
Art Unit 3628



/D.N.S./Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628